Smith, J.
1. A dormant judgment is a chose in action. Where an administrator .in his representative capacity obtained a judgment against several defendants, the right to revive the judgment after it became dormant was in the administrator, and not in the heirs at law. See Hill v. Maffett, 3 Ga. App. 89 (59 S. E. 325) ; Moughon v. Masterson, 140 Ga. 699, 704 (79 S. E. 561).
2. Under the above ruling the court did not err in rejecting the amendment which sought to change the petition so that the suit should proceed in the name of the plaintiff as administratrix of the estate of J. W. Olliff, deceased, for the use of herself as one of the “ sole heirs at law,” and as guardian of her ward, who was the other of the " sole heirs ” of the estate.
3. The case was properly dismissed on general demurrer; and this is true although only one of the defendants filed a demurrer. Funderburk v. Smith, 74 Ga. 515.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.